Name: Commission Regulation (EEC) No 775/83 of 30 March 1983 amending Regulation (EEC) No 1687/76 in respect of the use of skimmed-milk powder for use in feed for animals other than young calves
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 86/8 Official Journal of the European Communities 31 . 3 . 83 COMMISSION REGULATION (EEC) No 775/83 of 30 March 1983 amending Regulation (EEC) No 1687/76 in respect of the use of skimmed-milk powder for use in feed for animals other than young calves 3 .  For skimmed-milk powder to be denatured using one of the formulae given in para ­ graph 1 of the Annex to Regulation (EEC) No 368/77, one of the following endorse ­ ments :  'denaturing, paragraph 1 of the Annex to Regulation (EEC) No 368/77',  denaturering, punkt 1 i bilag til forord ­ ning (EÃF) nr. 368/77',  Denaturierung, Absatz 1 des Anhangs der Verordnung (EWG) Nr. 368/77',  Ã ¼Ã µÃ Ã ¿Ã Ã Ã ¯Ã Ã Ã ·, ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ¿Ã  Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 368/77 ', THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 6 (7) thereof, Whereas the Annexes to Commission Regulation (EEC) No 1 687/76 (3), as last amended by Regulation (EEC) No 3279/82 (4), set out endorsements to be used for the purpose of verifying the use and/or destination of products from intervention ; Whereas, in the case of the sale of skimmed-milk powder held in intervention storage intended for use in feed for animals other than young calves, under Commission Regulations (EEC) No 368/77 (*) and (EEC) No 443/77 (6) on the sale by tender or at a fixed price respectively of skimmed-milk powder for use in feed for animals other than young calves, as last amended by Regulation (EEC) No 765/83 f), the control copy should show the method of denaturing used in conformity with the undertaking given pursuant to Article 6 ( 1 ) of Regulation (EEC) No 368/77 or Article 3 of Regulation (EEC) No 443/77 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,  'denaturation, paragraphe 1 de l'annexe du rÃ ¨glement (CEE) n0 368/77',  denaturazione, paragrafo 1 dell allegato del regolamento (CEE) n . 368/77',  denaturering, hoofdstuk 1 van de bijlage van Verordening (EEG) nr. 368/77'. For skimmed-milk powder to be incorpo ­ rated directly into an animal feed as provided for in paragraph 2 of the Annex to Regulation (EEC) No 368/77, one of the following endorsements :  'denaturing by direct incorporation',  'denaturering ved direkte tilsÃ ¦tning ,  Denaturierung durch direkte Bei ­ mischung',HAS ADOPTED THIS REGULATION :  'Ã ¼Ã µÃ Ã ¿Ã Ã Ã ¯Ã Ã Ã · Ã ¼Ã µ Ã ¬Ã ¼Ã µÃ Ã · Ã µÃ ½Ã Ã Ã ¼Ã ¬Ã Ã Ã Ã · ,  'dÃ ©naturation par incorporation directe , Article 1 The following text is hereby added to the second indent of point 7 and to the second indent of point 8 in Part II of the Annex to Regulation (EEC) No 1687/76 :  denaturazione mediante incorporazione diretta',  'denaturering door directe bijmenging . Article 2 (') OJ No L 148, 28 . 6 . 1968 , p. 13 . 0 OJ No L 140 , 20 . 5 . 1982, p. 1 . (3) OJ No L 190, 14 . 7 . 1976, p. 1 . (4) OJ No L 348 , 8 . 12. 1982, p. 7. 0 OJ No L 52, 24 . 2 . 1977, p. 19 . (6) OJ No L 58 , 3 . 3 . 1977, p. 16 . 0 OJ No L 85, 31 . 3 . 1983, p. 82. This Regulation shall enter into force on 1 May 1983. 31 . 3 . 83 Official Journal of the European Communities No L 86/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1983 . For the Commission Poul DALSAGER Member of the Commission